DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 215a and 215b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5, Line 1:  The drawings have Figure 9a and Figure 9b and the specification should reflect this fact.
Page 5, Line 14:  The drawings have Figure 17a and Figure 17b.
Page 8, Line 10:  The word “fit” should be replaced with –fix--.
Page 14, Line 8:  The noun “addition” should be replaced with the adjective –additional--.
Page 16, Line 9:  There is no bent piece 522 in Figures 13 or 14.  The bent piece is seen in Figure 16.
Page 17, Line 6:  The exclusive separation tool is seen in Figure 16, not Figure 13.
Page 19, Line 23:  There is an extra comma in this line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi [KR 20-0463938] (supplied by applicant) in view of Victor [U.S. 7,281,397].
For claim 1, an item location tracking device (GPS No. 60) having an anti-theft function taught by Choi includes the following claimed subject matter, as noted, 1) the claimed tracker body is met by the case (No. 20a) comprising a sensing portion (No. 30) including a magnetic force sensor (Paragraph 33: the burglar alarm tag may comprise at 
The Choi reference does; however, include a separation detector (grounding sensor No. 22b) that informs a nearby person of separation of the displayed goods (No. 90) and the inner case (No. 20b) from the outer case (No. 20a; Paragraph 38).  And magnets have been used in conjunction with separation alerts for some time.  The securing system taught by Victor includes an article holder portion having at least two separable portions, a mount portion to be attached to the device, and at least one sensor indicative of article tampering (Abstract).  As recited in the specification (Col. 11, Lns. 31-54), two portions are secured relative to each other and locked together.  Sensor components are positioned proximate each other such that if one component becomes separated from the other, the electronics of the sensor component will transmit a signal.  In a preferred aspect, the holder portion or mount portion will separate a magnet of the sensor and actuate the sensor to transmit a signal that can be remotely monitored.
The Victor reference can be used in many different applications, such as a residential security system, commercial security system, or mobile system.  Furthermore, the signal can be transmitted to a remote location of at least 100 feet.  The Choi reference already has two separable units that signal separation thereof and also uses magnetic sensors in its reference, thereby providing a ready platform for a magnet such as Victor.  It would have been obvious to one of ordinary skill in the art to use a magnet in the system of Choi for the purpose of using a simple and effective method of tampering using a simple modification of its own hardware.
For claim 2, the system of Victor may transmit its signals using a wireless communication to a receiver located on the premises (Col. 11, Lns. 58-61).
For claim 3, both the Choi reference (Nos. 70a and 70b) and the Victor reference (Col. 11, Lns. 63-64) sound both audio and visual alarms.
For claim 4, the condition of the Choi reference to be sensed is position information (GPS No. 60).
For claims 9 and 10, Figures 7 and 8 of Choi depict protruding outward portions (No. 24a) formed on an outer surface of a mounting bracket (No. 20b) to prevent separation of the housing (No. 20a) from said bracket.  Also, the specification (Paragraph 30) states that the outward portions may be spirally formed.
For claim 11, Figures 5-8 of Victor depicts a mounting for the second sensor component (No. 54), which may be a magnet.
For claim 12, Figures 7 and 8 of Choi depict a hole in the mounting bracket (No. 20b) to attach the bracket to an item (seen in Figure 9).
For claim 13, the Choi reference (Paragraph 45) states that the burglar alarm tag (No. 30) and permanent magnet cooperate to activate and sound the emergency signal.

Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The objected dependent claims include subject matter not found in any obvious combination of the prior art.  For example, the lower cover with an accommodation space with an open top and the circuit board with sensing portion and communication module in said accommodation space in conjunction with the battery and upper cover and a control portion to control overall operations of the tracker body is not found in the prior art.  Also, the plurality of guide grooves formed to be recessed from an inner surface along a height direction to allow an exclusive separation tool to enter is not found in the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Breiwa et al [U.S. 9,773,601] provides a magnetic mounting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
4/5/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687